Title: To Thomas Jefferson from James Maury, 29 July 1791
From: Maury, James
To: Jefferson, Thomas


Liverpool, 29 July 1791. His last was of the 12th. He had expected to complete his six months’ report, but “the Irregularity of the Masters” prevents. He cannot furnish properly until he has “authority to compel,” and he asks TJ’s express instructions.—The two American vessels remain under seizure and arrivals still increase, having decided preference for freights in trade to U.S. though price is from 50 to 100% more than in British ships. General opinion is that ports will remain open to foreign corn until 15 Nov. and that peace is about to be fixed between Russia and Turkey.
